DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5/22/20, two submitted on 8/11/20 and two submitted on 2/9/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,987,840. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims USP 10,987,840 use slightly different terminology and are of slightly different form than the claims of the present Application, it would have been obvious to one having ordinary skill in the art at the time of the invention that the claims of the Application are fully covered by the claims of USP 10,987,840.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2016/0020684 to Arai et al. “Arai” as modified by WO 2015046197 to Kataoka et al. “Kataoka.”
With regard to Claim 1, Arai teaches (fig. 1) an ejection-material ejection apparatus (100) comprising:
an ejection head (11) configured to eject an ejection material (8);
	a storing container (12) configured to be separated by a flexible membrane (14) into a first storing space (15) storing the ejection material to be supplied to the ejection head, and a second storing (16) space storing an operating liquid; and
	a first pressure (30) controller configured to control internal pressure of the second storing space.
	Arai teaches the claimed invention except for wherein the flexible membrane includes a first film covering the first storing space, a second film covering the second storing space, and an inter-film space situated between the first film and the second film, and wherein the ejection-material ejection apparatus further comprises a detector configured to detect a change in a state of the inter-film space resulting from communication between at least one of the first storing space and the second storing space and the inter-film space.
	However, Kataoka teaches wherein the flexible membrane includes a first film (22a) covering the first storing space (26), a second film (22b) covering the second storing space (24), and an inter-film space situated between the first film and the second film, and wherein the ejection-material ejection apparatus further comprises a detector (16) configured to detect a change in a state of the inter-film space resulting from communication between at least one of the first storing space and the second storing space and the inter-film space [0051-0053]. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Arai with the teachings of Kataoka to detect in advance, the abnormal state of the elastic membrane which ensures the reliability of the device (Tech Solution).
With regard to Claim 2, Arai teaches wherein the change in the state is leakage of at least one of the ejection material and the operating liquid as a leaking liquid into the inter-film space, and wherein the detector detects the leaking liquid [0024].
With regard to Claim 3, Arai teaches further comprising a liquid discharge port configured to discharge the leaking liquid in the inter-film space to an outside (fig. 2). 
With regard to Claim 4, Arai teaches further comprising a sucker configured to suck the leaking liquid in the inter-film space and discharge discharges the leaking liquid from the liquid discharge port [0031 and 0035]. 
With regard to Claim 5, Arai teaches wherein the detector is provided at a position where the detector contacts the leaking liquid discharged from the liquid discharge port [0033]. 
With regard to Claim 6, Arai teaches wherein further comprising a leaking-liquid storing unit (45) configured to store the leaking liquid discharged from the liquid discharge port [0037]. 
	With regard to Claim 7, Arai teaches wherein the detector is provided at a position where the detector contacts the leaking liquid stored in the leaking-liquid storing unit [0033]. 
With regard to Claim 8, Arai teaches wherein the detector detects a liquid level of the leaking liquid stored in the leaking-liquid storing unit [0033]. 
With regard to Claim 9, Arai teaches wherein the detector is capable of detecting the ejection material and the operating liquid while distinguishing one from the other [0026]. 
With regard to Claim 10, Arai teaches wherein the detector includes a first detection unit that detects the ejection material and a second detection unit that detects the operating liquid [0026].  
	With regard to Claim 13, Arai teaches the claimed invention except for wherein at least one of the first film and the second film includes a recessed portion or a protruding portion.
However, Kataoka teaches wherein at least one of the first film and the second film includes a recessed portion or a protruding portion (Description of Embodiments). The same motivation applies as discussed in claim 1.
With regard to Claim 14, Arai teaches wherein the first pressure controller controls the internal pressure of the second storing space by moving the operating liquid between the second storing space and an outside [0022].
With regard to Claim 20, the combination of Arai as modified by Kataoka teach an imprinting apparatus that processes a substrate by transferring a pattern on a mold to an imprint material applied to the substrate, comprising the ejection-material ejection apparatus according to claim 1, which ejects the imprinting material as the ejection material to apply the imprint material to the substrate ([0017-0020] of Arai). The same motivation applies as discussed in claim 1.

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Allowable Subject Matter
Claims 11-12 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of Claims 11-12 is the inclusion of the limitations wherein the change in the state is a change in internal pressure of the inter-film space, and wherein the detector detects the change in the internal pressure.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for the allowance of Claim 15 is the inclusion of the limitations wherein the first film and the second film are joined to each other so as to be movable together.  It is this feature found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
The primary reason for the allowance of Claims 16-18 is the inclusion of the limitations wherein the detector detects at least one of amount and speed of the operating liquid moving between the second storing space and the first pressure controller.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for the allowance of Claim 19 is the inclusion of the limitations wherein the detector is a flow speed detector that detects flow speed of the leaking liquid from the liquid discharge port.  It is this feature found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US8235482 discloses a liquid ejection apparatus has: a sub tank having a liquid chamber which stores liquid, a gas chamber which fills with gas, and a flexible film which divides the liquid chamber from the gas chamber; a liquid tank which is connected to the liquid chamber and stores the liquid; a liquid conveyance device which conveys the liquid between the liquid chamber and the liquid tank; an ejection head connected to the liquid chamber; a control device which carries out control in such a manner that pressure in the gas chamber is controlled to control back pressure of the liquid in the ejection head; a liquid pressure determination device which determines pressure in the liquid chamber; a gas pressure determination device which determines the pressure in the gas chamber; and a liquid storage amount judgment device which judges whether or not an amount of the liquid stored in the liquid chamber is within a tolerable range in which the back pressure of the liquid in the ejection head can be controlled, according to a gas-liquid pressure differential which is a difference between the pressure of the liquid chamber determined by the liquid pressure determination device and the pressure of the gas chamber determined by the gas pressure determination device (abstract).

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853